 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                       CASE NO. C19-0843JLR
            et al.,
11                                                          ORDER
                                  Plaintiffs,
12                 v.

13
            PORT OF EVERETT,
14
                                  Defendant.
15

16          It has come to the court’s attention that the consent decree entered by the court on

17   July 24, 2019 (Consent Decree (Dkt. # 4)) lacks Appendices A-G, which the consent

18   decree explicitly incorporates. (See Consent Decree at 67 (“The following appendices

19   are attached to and incorporated into this Consent Decree: . . . .”).) 1

20   //

21
            1
             The court cites to the page numbers provided by the court’s electronic filing system
22   throughout this order.


     ORDER - 1
 1   The same appendices were filed by the parties in their notice of lodging. (See Not. of

 2   Lodging (Dkt. # 2) at 77-188.)

 3         Accordingly, the court has entered an amended consent decree that attaches

 4   Appendices A-G in the same form as they appear in the notice of lodging (Dkt. # 2 at

 5   77-188), and which remains effective as of July 24, 2019—the date the court entered the

 6   Consent Decree.

 7         Dated this 3rd day of September, 2019.

 8

 9                                                   A
                                                     JAMES L. ROBART
10
                                                     United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
